                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                1:18-CR-00047-RJC-WCM
                                1:18-CR-00068-RJC-WCM
                                1:18-CR-00088-RJC-WCM

USA                                                )
                                                   )
   v.                                              )                  ORDER
                                                   )
WANDA SKILLINGTON GREENE (1)                       )
                                                   )




         THIS MATTER is before the Court on the defendant’s Notice of Withdrawal of

Objection to Tax Restitution Figure. (1:18-CR-00047, Doc. No. 89; 1:18-CR-00068, Doc. No.

52; 1:18-CR-00088, Doc. No. 103).

         At the sentencing of these matters, the Court held that final determination of restitution to

the Internal Revenue Service (IRS) would be left open as authorized by 18 U.S.C. § 3664(d)(5).

(Judgment at 4). The defendant has now withdrawn her objection to the total restitution figure in

the Presentence Report (¶ 116) of $207,660. Accordingly, the Court finds that victim and loss,

supported by a preponderance of the evidence, constitutes a “final determination” for purposes of

ordering restitution pursuant to the Mandatory Victim Restitution Act, 18 U.S.C. § 3663A.

         IT IS THEREFORE ORDERED that, based on the information in the record of these

cases, 18 U.S.C. § 3664(d)(5), and the Mandatory Victim Restitution Act, the Judgment shall be

amended to include a final restitution figure of $207,660 to the IRS. All other terms of the

original Judgment remain unchanged.




        Case 1:18-cr-00088-RJC-WCM Document 104 Filed 09/18/19 Page 1 of 2
       The Clerk is directed to certify copies of this order to Defendant, counsel for Defendant,

the United States Attorney, the United States Marshals Service, the United States Probation

Office, and the Financial Administration Unit of the Clerk’s Office.

 Signed: September 18, 2019




                                                2

     Case 1:18-cr-00088-RJC-WCM Document 104 Filed 09/18/19 Page 2 of 2
